FILED
                             NOT FOR PUBLICATION                            OCT 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID MATLEAN,                                   No. 10-16558

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00063-LRH-
                                                 VPC
  v.

RONALD P. PIERINI; et al.,                       MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       David Matlean appeals pro se from the district court’s judgment in his 42

U.S.C. § 1983 action arising out of a traffic stop. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Luchtel v. Hagemann, 623 F.3d 975, 978 (9th

Cir. 2010) (summary judgment); Cholla Ready Mix., Inc. v. Civish, 382 F.3d 969,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
973 (9th Cir. 2004) (Eleventh Amendment immunity). We affirm.

       The district court properly dismissed Matlean’s claims against the State of

Nevada under the Eleventh Amendment. See O’Connor v. Nevada, 686 F.2d 749,

750 (9th Cir. 1982) (per curiam) (Eleventh Amendment bars federal suit against a

state without its consent).

       The district court properly granted summary judgment on Matlean’s claims

against the remaining defendants because Matlean failed to raise a genuine dispute

of material fact as to whether defendants violated his constitutional rights by

allegedly failing to obtain certain bonds required by Nevada law. See Villegas v.

City of Gilroy, 484 F.3d 1136, 1139 (9th Cir. 2007) (under § 1983, the plaintiff

must show that he has been deprived of a right secured by the Constitution); see

also Nev. Rev. Stat. § 282.163 (“A blanket fidelity bond or blanket position bond

may be furnished at county expense for all elected officers except the county

treasurer.”).

       Matlean’s remaining contentions are unpersuasive.

       AFFIRMED.




                                          2                                       10-16558